Ford, Judge:
The above case has been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the plaintiff and the Assistant Attorney General, counsel for the defendant, subject to the approval of the Court, that the merchandise in the entry covered by the above protest and assessed with duty at the rate of 17 % ad valorem under Paragraph 372 of the Tariff Act of 1930, as modified by the 6th Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108, consists of turret punch press and parts thereof similar in all material respects to the merchandise the subject of T. D. Downing Co. v. United States, C.D. 3386, wherein the Court held that said merchandise was properly dutiable under said paragraph 372 of said Act as modified by the General Agreement on Tariffs and Trade, T.D. 51802, at the rate of 15 per centum ad valorem.
It is further stipulated and agreed that the record in T. D. Downing Co. v. United States, C.D. 3386, be incorporated in the record of this case and that the protest be submitted on this stipulation.
Accepting the foregoing stipulation of fact and following the authority cited, T. D. Downing Co. v. United States, C.D. 3386, we find and hold that the involved merchandise is properly dutiable as machine tools, at the rate of 15 per centum ad valorem under the provisions of paragraph 372, Tariff Act of 1930, as-modified by General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802.
To the extent indicated the specified claim in this suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will ibe entered accordingly.